—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 2001, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
After four months of employment as a field manager for a copy service, claimant demanded that the employer either provide him with a company vehicle or increase the amount of reimbursement for mileage incurred on his own vehicle in the performance of company business. When the employer refused, claimant offered to give two weeks notice, at which point the employer told claimant that he could leave immediately. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment for personal and noncompelling reasons (see, Matter of Baumann [Sweeney], 247 AD2d 696; Matter of Kudysch [Hillcrest Gen. Hosp. — Ross], 72 AD2d 901; see also, Matter of Devlin [Schmitt — Sweeney], 233 AD2d 664). Claimant’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.